Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 1 of 23

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX B.1

 

PLAINTIFF’S WITNESS LIST & DEFENDANTS’ OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
A Professional Corporation

ROPERS

Redwoad City

 

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 2 of 23

ROPERS MAJESKI PC

LAEL D. ANDARA (SBN 215416)
lael.andara@ropers.com

ROBIN PEARSON (SBN 146704)
robin.pearson@ropers.com
DANIEL E. GAITAN (SBN 326413)
daniel.gaitan@ropers.com

545 Middlefield Road, Suite 175
Menlo Park, CA 94025

Telephone: (650) 364-8200
Facsimile: (650) 780-1701

 

 

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD,
Plaintiff,
V.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGLE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka

MARK LIEW (an individual),

Defendants.

 

 

4838-3441 -0490.3

Case No. 3:17CV5517

PLAINTIFF SINCO TECHNOLOGIES
PTE LTD'S TRIAL WITNESS LIST

PRETRIAL HEARING

Date: October 5, 2021

Time: 3:00 p.m.

Place: Courtroom 5 — 17" Floor
Hon. Edward M. Chen

TRIAL DATE
November 1, 2021

SINCO’S WITNESS LIST
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 3 of 23

 

PLAINTIFF SINCO TECHNOLOGIES PTE LTD’S
LIST OF FACT AND EXPERT WITNESSES

 

 

 

Plaintiff, SINCO TECHNOLOGIES, PTE, LTD. (““SINCO” OR “Plaintiff’), identifies the
following witnesses whom it may call live or by deposition at trial. This list is not a commitment
that Plaintiff will call any particular witness at trial, or a representation that any of the witnesses
listed are available or will appear for trial. If any witness is unavailable, Plaintiff reserves the
right to use his or her deposition testimony. Plaintiff also reserves the right to call any witnesses
listed or called by Defendant, and to revise this list in light of further rulings by the Court or any
other changed circumstances, including but not limited to being notified that a witness is
unavailable to be called live at trial.

Pursuant to the Third Amended Case Management and Pretrial Order for Jury Trial of
February 1, 2021, SINCO provides the following list of all witnesses likely to be called at trial,
including those appearing by deposition.

I. WITNESSES IN CONNECTION WITH PLAINTIFF THAT WILL
OR MAY BE CALLED LIVE AT TRIAL

 

WILL/MAY

WITNESS SUBJECT MATTER CALL

 

Defendant XingKe Electronics (Dongguan) Co.,
Ltd.’s unauthorized use of her identity to file
trademark applications for the term “SINCO” and
Miriam Paton “XINGKE” in the United State Patent and Will Call
Trademark Office and related documents associated
with a proceeding before the TTAB. See
Declaration submitted in this action. [ECF 84]

 

Background and relationship between SinCo and
the defendants. U.S. customer relationships and
communications relating to the defendants. Pricing,
designing and consulting in development and Will Call

 

 

 

 

Minh Nguyen manufacturing of a product. See Declaration
submitted in this action. See also State Deposition
August 24, 2018 [ECF 307-66] and Declaration of
August 7, 2018. [ECF 307-65]
A838 3441-04905 SINCO’S WITNESS LIST

3:17CV5517

 

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 4 of 23

 

 

engineers based in PRC and related employment
agreements. Pricing and project development. Sales
numbers, contracts and purchase orders with U.S
customers.

WILL/MAY
WITNESS SUBJECT MATTER CALL
Background and relationship between SinCo and
the defendants. U.S. customer relationships and
communications relating to the defendants. SinCo's
goodwill and intellectual property portfolio April 5. 2019
Lim Jit Ming Bryan | development in the U.S. market. SinCo employee pe

Video Deposition*

 

Dr. Jonathan Chee

Background and relationship between SinCo and
the defendants. U.S. customer relationships and
communications relating to the defendants. SinCo
goodwill and Intellectual Property portfolio
development in the U.S. market. SinCo employee
engineers based in the People’s Republic of China
(“PRC”) and related employment agreements.
Pricing and project development. Sales numbers
and contracts with U.S customers. Infringement and
unfair competition by Defendants. “Public records
of Jinlong Machinery & Electronics, (KOTL) a
publicly traded company in China, which fully
owns Xingke Electronics (Dongguan),” as a
shareholder in said company.! Mr. Chee is also
designated as Plaintiffs 30 (b)(6) witness.

Will Call

 

Guanglei Zhang

Acquisition of majority shares in XINGKE by
JinLong Machinary & Electronics Co. Ltd.
("KOTL"). Objections to the sale of the Factory by
Bryan Lim. Dissolution of Dongguan SinCo Silicon
Rubber Producing Co. Ltd. Invalidity of Defendant
XingKe Electronics (Dongguan) Co., Ltd.’s
trademarks registration for “SinCo” in China.
Contrary evidence of Abandonment in China of the
“SINCO” marks. Declaration of March 27, 2018
and December 24, 2019. [ECF 307-3]

May Call

 

Dr. Alan Cox

 

 

Mr. Cox will discuss his numerous qualifications to
be an expert in this case. Generally, Mr. Cox will
offer testimony consistent with his written expert
report. Expert opinions relating to losses sustained
by the Plaintiff based on the Trademark
Infringement and unfair competition by
Defendants.

 

Will Call

 

 

' See Tjoa Amended Response to Interrogatories Nos. 5 and 7.

4838-3441 -0490.3

-2-

SINCO’S WITNESS LIST

3:17CV5517

 

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 5 of 23

Il. WITNESSES IN CONNECTION WITH DEFENDANT THAT WILL
OR MAY BE CALLED LIVE AT TRIAL

 

WITNESS

SUBJECT MATTER

WILL/MAY
CALL

 

Mui Liang Tjoa aka
ML Tjoa

Authentication of document he produced.
Acquisition of majority shares in XINGKE by
JinLong Machinary & Electronics Co. Ltd.
("KOTL"). Use of SINCO marks in U.S.
Negotiations with SinCo's U.S. customers and the
source of their identity and related lead information
obtained by XINGKE. Background and relationship
between defendant entities and Plaintiff. Plaintiff's
U.S. customer relationships and communications
relating to the defendants. XINGKE’s use of
SinCo's U.S. trademarks. XINGKE's hiring of
Plaintiff employee engineers based in the PRC and
related employment agreements. Pricing and
project development. Sales numbers and contracts
with U.S customers. Name Change of Factory and
SinCoo.

Will Call?

 

Ng Cher Yong aka
Cy Ng

Authentication of document he produced.
Negotiations with Plaintiff's U.S. customers and
the source of their identity and related lead
information obtained by XINGKE. XINGKE’s use

of Plaintiff's U.S. trademarks. XINGKE’s hiring of

SinCo employee engineers based in the PRC and
related employment agreements. Pricing and
project development.

Will Call?

 

Liew Yew Soon
aka Mark Liew

 

 

 

 

Background and relationship between defendant
entities and Plaintiff. Plaintiff's U.S. customer's
relationships and communications relating to the
defendants. Negotiations with Plaintiff's U.S.
customers and the source of their identity and
related lead information obtained by XINGKE.
XINGKE’s use of SinCo's U.S. trademarks.
XINGKE’s hiring of SinCo employee engineers
based in PRC and related employment agreements.
Pricing and project development.

Will Call?

 

 

 

 

* During the August 24, 2021, Pretrial meet & confer Defendants’ counsel represented witnesses
would be available for trial. Plaintiff has relied on that representation, and requests five day’s
notice if that may change, to provide deposition designations for each witnesses not appearing.

4838-3441 -0490.3

-3-

SINCO’S WITNESS LIST
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 6 of 23

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS SUBJECT MATTER al ES
Company ex-president who previously worked at
XingKe China factory and majority owner.
Knowledge of relationship with Plaintiff. Sales
Xu Shu Gong (ex- discussion with Bryan Lim and due diligence
Presi dent) documents (anodizing license, etc.). Knowledge of Will Call
company, use of “Sinco” U.S. marks after 2012 and
related Supply agreement with Plaintiff and
Purchase Orders.
VP Engineering who works with XINGKE on November 1, 2019
Liu Deqiang customer projects, now general manager of Video Deposition!
XINGKE. P
Acquisition of majority shares in XINGKE by
Yunyi Chen JinLong Machinary & Electronics Co. Ltd. May Call
("KOTL").
Tooling engineer hired by Plaintiff and stationed at Mav 28. 2019
Quek Seow Eng | contract manufacturer to develop tooling for U.S. Vi dec De -osition?
customers. P
Engineer hired by Plaintiff and stationed at contract Mav 29. 2019
Jerry Yang Darui | manufacturer to develop tooling for U.S. Vi dec De ‘osition’
customers. P
XINGKE employee testify as to traveling to U.S.
and met with Plaintiff customers. Testimony related May 30. 2019
Gouki Gao to escalation of payment terms by XINGKE to Vi deg De sosition4
Plaintiff, and Plainitff’s request for return of P
tooling. Name Change of Factory and SinCoo.
XINGKE employee testify as to traveling to U.S. May 31. 2019
Eric Pang and met with Plaintiff customers. Name Change of you

Factory and SinCoo.

 

Video Deposition*

 

 

 

> Subpoena for Trial Testimony served in Singapore. See also Xu Shugong Declaration filed in
Santa Clara action on July 19, 2020, filed by XINGKE’s counsel.
* On September 3, 2021, Plaintiff provided Defendants’ with Deposition designations.

4838-3441 -0490.3

_4-

SINCO’S WITNESS LIST

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 7 of 23

Il SUMMARY OF THEORIES AND CONCLUSIONS FOR PLAINTIFEF’S EXPERT
A, Dr. Alan Cox

Mr. Cox will discuss his numerous qualifications to be an expert in this case. Generally,
Mr. Cox will offer testimony consistent with his written expert report. Among other things, Mr.
Cox will address the economic consequences of Defendants’ trademark infringement and unfair
competition and the appropriate methods for calculating the allowed remedies. Mr. Cox will
testify about the background facts and support for his opinions on the damages that Plaintiff
sustained as a result of the alleged trademark infringement and unfair competition. Mr. Cox will
testify that SINCO’s damages are $71.6 million dollars and $100 million dollars in unjust
enrichment to the Defendants. Mr. Cox will testify as to his opinion that SINCO suffered lost
sales of $238.3 million between January 1, 2016 and December 31, 2018 as a direct result of the
alleged trademark infringement and unfair competition. Mr. Cox will testify that in 2016
XINGKE was sold for about $64.0 million and then months later it was sold for $161.6 million.
In that period SinCo experienced a significant loss of United States business that was being
manufactured by XINGKE, and that $100 million increase in value is attributable to XINGKE’s
increased prospects due to the alleged trademark infringement and unfair competition. Mr. Cox
may also offer rebuttal testimony to Defendants’ expert damages witness, to the extent allowed
based on Plaintiff's in limine motion. A copy of Mr. Cox’s curriculum vitae is attached as

Appendix A.

Dated: September 8, 2021 Respectfully submitted,
ROPERS MAJESKI PC

By: _ /s/Lael D. Andara
LAEL D. ANDARA
ROBIN M. PEARSON
DANIEL E. GAITAN
Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

 

4838-3441-0490.3 SINCO’S WITNESS LIST

3:17CV5517

 
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 8 of 23

APPENDIX A
Education

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 9 of 23

Alan J. Cox

Independent Economic Consultant

University of California, Berkeley
Ph.D., Business Administration, Economic Analysis and Policy Program, 1989
Major Fields: Industrial Organization, Finance, Econometrics

University of British Columbia
M.A., Economics, 1978

York University, Toronto
B.S., Environmental Science, 1976

Professional Experience

2020

2016-2018

2001-2019

1998-2001

1994-1998

1988-1989

1989-1994

1983-1989

1985-1987

1978-1981

Independent Economic Consultant

Nera Economic Consulting
Chair of NERA’s Global Intellectual Property Practice

Managing Director/Senior Vice President
Vice President

Senior Consultant

Senior Analyst

Law & Economics Consulting Group, Inc.
Vice President and Senior Economist

University of California, Berkeley
Research Assistant

Minimax Research Corporation
Economist

Massachusetts Institute of Technology
Visiting Economist
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 10 of 23
Alan J. Cox

University of British Columbia
1978 Research Associate

Geological Survey of Canada
1975 Field Party Leader, Western Arctic

Teaching Experience

St. Mary’s College of California
1994-1995 __ Visiting Lecturer, Graduate School of Management
Taught Industrial Structure and Competitive Strategy.

Northeastern University
1989 Adjunct Lecturer, Graduate School of Management
Taught Managerial Economics.

University of California, Berkeley
1984-1985 Teaching Assistant
Taught Intermediate Microeconomics.

Expert Testimony, Affidavits, and Reports

(Clients underlined)
Antitrust

Vicky Maldonado, et al. v. Apple Inc., et al., U.S.D.C. for the Northern District of California, San
Francisco Division Case No. 3:16-cv-04067-WHO

Deposition on April 15, 2019, Declaration and Expert Report in Support of Defendants’ Opposition to
Class Certification dated April 8, 2019 on behalf of Apple Inc., AppleCare Service Company, Inc. and
Apple CSC Inc. in rebuttal to Plaintiffs’ Economic Expert report on class certification related to Apple
service plans for iPhones and iPads in the U.S.

In Re Korean Ramen Antitrust Litigation, U.S. District Court for the Northern District of California, San
Francisco Division, Case No. 3:13-cv-04115-WHO

Trial testimony on December 12-13, 2018, Deposition on September 27, 2017, Reply Expert Report
dated August 18, 2017, Supplemental Expert Report dated July 21, 2017, Reply Declaration dated
November 2, 2016, Deposition testimony on October 7, 2016 and Declaration of Alan J. Cox dated
August 24, 2016 on behalf of Defendants Nongshim Co., Ltd., Nongshim America, Inc., Ottogi Co. Ltd
and Ottogi America, Inc. responding in opposition to Motions by Direct Purchaser Plaintiffs and Indirect
Purchaser Plaintiffs for Class Certification relating to the sales of Korean ramen products in the United
States by Defendants.

NERA Economic Consulting 2
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 11 of 23
Alan J. Cox

Trendsettah USA, Inc. and Trend Settah, Inc. v. Swisher International, Inc., USDC Case No. 8:14-CV-
01664-JDS

Trial Testimony March 24 and 29, 2016, Supplemental Expert Report dated December 18, 2015,
Deposition on December 17, 2015 and Expert Report dated December 11, 2015 on behalf of defendant
Swisher International, Inc. evaluating economic issues related to defendant’s alleged anticompetitive
conduct and alleged breach of contract.

Intellectual Property

FOX Factory, Inc., v. SRAM, LLC, and Sandleford Limited, U.S.D.C. for the District of Colorado Case
Nos. 1:18-cv-00127-WJM-NYW and 1:18-cv-00130-WJM-NYW, Filed: October 11, 2017.

Rebuttal Report dated January 25, 2019 on behalf of defendants, SRAM, LLC and Sandleford Limited
regarding purported reasonable royalty damages experienced by FOX, if any, from the alleged patent
infringements by defendants.

 

TC Technology LLC v. Sprint Corporation and Sprint Spectrum, L.P., USDC for the District of Delaware
Case No. 1:16-cv-00153-UNA, Filed: March 10, 2016.

Deposition November 20, 2018, Expert Rebuttal Report dated October 22, 2018 regarding economic
issues regarding purported reasonable royalty damages.

 

ZF Micro Devices, Inc., et al. v. TAT Capital Partners, LTD., etc., et al, Santa Clara County Superior
Court Case No. 1-09-CV 134970, Filed: February 17, 2009.

Deposition on September 14, 2018 on behalf of TAT Capital Partners, LTD regarding damages due to
breach of fiduciary duty and conspiracy related to tortious activities.

 

Thomas Davidson, et al. v. Apple, Inc., U.S.D.C. for the Northern District of California Case No. 5:16-cv-
4942-LHK, Filed: August 27, 2016.

Deposition on May 9, 2019, Expert Rebuttal Report dated February 15, 2019, Declaration in Support of
Defendant's Opposition to Amended Motion for Class Certification dated December 6, 2018, Declaration
in Support of Defendant’s Opposition to Motion for Class Certification dated February 9, 2018, on behalf
of defendant, Apple Inc. related to economic issues and sale of Apple smartphones in the U.S.

Amgen Inc. and Amgen Manufacturing Limited v. Sandoz Inc., Sandoz International GMBH, Sandoz
GMBH, and LEK Pharmaceuticals D.D., USDC for the Northern District of California, San Francisco
Division, Case 3:16-cv-02581, Filed: May 12, 2016.

Deposition on October 6, 2017, Supplemental Expert Report dated October 2, 2017and Expert Report
dated July 28, 2017 regarding lost profits and reasonable royalty damages for alleged patent infringements
by Sandoz defendants.

 

C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. v. AngioDynamics, Inc., U.S.D.C. for the District of
Delaware, Case No. 1:15-cv-00218-SLR-SRF, Filed: March 10, 2015

Trial testimony March 6-7, 2019, Deposition dated December 13, 2017, Reply to Supplemental Expert
Report dated December 6, 2017, Reply Expert Report dated December 1, 2017, Expert Report dated
September 1, 2017 on behalf of C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”) regarding
reasonable royalties and lost profits damages experienced by Bard as a result of alleged patent
infringements by AngioDynamics, Inc.

NERA Economic Consulting 3
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 12 of 23
Alan J. Cox

The Regents of the University of California and Becton, Dickinson and Company v. Affymetrix, Inc. and
Life Technologies Corp., U.S. District Court for the Southern District of California Case No. 3:17- cv-
01394-H-NLS.

Deposition dated February 27, 2019, Expert Report dated December 7, 2018 regarding the need for a
permanent injunction, lost profits damages, and reasonable royalty damages for the alleged patent
infringement by Defendants, Deposition on September 22, 2017, Declaration in Support of Plaintiff,
Becton, Dickinson and Company’s Motion for Preliminary Injunction to enjoin sales of allegedly
infringing brilliant polymers used in flow cytometry, dated July 12, 2017.

 

EON Corp. IP Holdings, LLC v. Apple Inc., USDC for the Northern District of California, San Francisco
Division Case No. 3:14-CV-05511-WHO

Expert Report dated March 15, 2017 on behalf of Defendant, Apple Inc., regarding reasonable royalty
damages experienced by EON Corp. as a result of an alleged patent infringement by Apple Inc.

In the Matter of: Certain Network Devices, Related Software and Components Thereof (1)

U.S. International Trade Commission Investigation No. 337-TA-944 Enforcement Proceedings
Testimony before the U.S. International Trade Commission on April 5, 2017, Rebuttal Witness Statement
dated February 27, 2017, Deposition on February 6, 2017, Supplemental Rebuttal Expert Report on
February 4, 2017 and Rebuttal Report on February 1, 2017 on behalf of respondent Arista Networks, Inc.,
regarding proposed penalty due to alleged non-compliance with a Cease and Desist Order issued in the
underlying 944 investigation.

 

Telesocial Inc. v. Orange S.A., et al., USDC for the Northern District of California Case No. 3:14-cv-
0398-JD

Deposition on December 22, 2016 and Expert Report dated December 12, 2016, on behalf of defendant
Orange S.A., responding to plaintiff's expert’s report with regard to alleged damages incurred by plaintiff
due to defendant’s alleged misappropriation of trade secrets.

Al-Daiwa, Ltd. v. Apparent, Inc., et al., US District Court for the Northern District of California Case No.
CV13-04156(VC)

Deposition on August 14, 2015 and Expert Rebuttal Report dated July 29, 2015 on behalf of claimant AI-
Daiwa, Ltd. regarding damages due to claimant’s alleged breach of contract.

 

Comcast Cable Communications, LLC, et al. v. Sprint Communications Company L.P., et al., US District
Court for the Eastern District of Pennsylvania Case No. 2:12-cv-00859-JD

Deposition on April 1, 2016, Expert Report dated July 15, 2015 on behalf of defendants Sprint
Communications Company L.P., Sprint Spectrum L.P., and Nextel Operations, Inc. (“Sprint”) regarding
the purported reasonable royalty damages experienced by Comcast due to Sprint’s alleged infringement
of Comcast’s patent.

Sprint Communications Company L.P., et al. v. Comcast Cable Communications LLC, et al., US District
Court for the Eastern District of Pennsylvania Case No. 2:12-cv-00859-JD

Direct Trial Testimony and Cross-Examination in the Eastern District of Pennsylvania on February 9 and
10, 2017, Deposition on April 1, 2016, Reply Expert Report dated July 29, 2015 and Expert Report filed
on June 17, 2015, on behalf of counterclaim-plaintiffs Sprint Communications Company L.P. and Sprint

NERA Economic Consulting 4
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 13 of 23
Alan J. Cox

Spectrum L.P. (“Sprint”) regarding reasonable royalty damages experienced by Sprint due to Comcast’s
alleged infringement of Sprint’s patents.

GSI Technology, Inc. v. United Memories, Inc. and Integrated Silicon Solution, Inc., US District Court
for the Northern District of California, San Jose Division Case No. 5:13-cv-1081-PSG

Direct Testimony and Cross-Examination on November 18, 2015. Deposition on July 14, 2015 and
Expert Report filed June 11, 2015 on behalf of defendant Integrated Silicon Solution, Inc. regarding
damages due to defendants’ alleged misappropriation of proprietary information and trade secrets.

 

Class Certification

Ivan and Melanie Kail, Barry Garfinkel, Frederick Sharp v. Wolf Appliance, United States District
Court for the Eastern District of New York.

Deposition on April 17, 2019, Expert Rebuttal Report dated March 7, 2019 on behalf of defendant, Wolf
Appliance, Inc. Expert rebuttal of proposed damages methodology and class certification regarding Wolf
ovens in the U.S.

Vicky Maldonado, et al. v. Apple Inc., et al., U.S.D.C. for the Northern District of California, San
Francisco Division Case No. 3:16-cv-04067-WHO

Deposition on April 15, 2019, Declaration and Expert Report in Support of Defendants’ Opposition to
Class Certification dated April 8, 2019 on behalf of Apple Inc., AppleCare Service Company, Inc. and
Apple CSC Inc. in rebuttal to Plaintiffs’ Economic Expert report on class certification related to Apple
service plans for iPhones and iPads in the U.S.

 

In Re Korean Ramen Antitrust Litigation, U.S. District Court for the Northern District of California, San
Francisco Division, Case No. 3:13-cv-04115-WHO

Trial testimony on December 12-13, 2018, Deposition on September 27, 2017, Reply Expert Report
dated August 18, 2017, Supplemental Expert Report dated July 21, 2017, Reply Declaration dated
November 2, 2016, Deposition testimony on October 7, 2016 and Declaration of Alan J. Cox dated
August 24, 2016 on behalf of Defendants Nongshim Co., Ltd., Nongshim America, Inc., Ottogi Co. Ltd
and Ottogi America, Inc. responding in opposition to Motions by Direct Purchaser Plaintiffs and Indirect
Purchaser Plaintiffs for Class Certification relating to the sales of Korean ramen products in the United
States by Defendants.

 

Contract Disputes

Major Brands, Inc. v. Mast-Jdgermeister US, Inc., et al., U.S.D.C. for the Eastern District of Missouri
Eastern Division, Case No. 4:18-cv-00423-HEA

Initial Expert Report dated November 1, 2019 on behalf of plaintiff Major Brands, Inc. regarding
damages suffered by Major Brands as a result of the alleged wrongful termination of the Distribution
Agreement and the alleged wrongful actions by the defendants.

Cypress Insurance Company, as subrogee of Microsoft Corporation, v. SK hynix America, Inc., USDC, for
the Western District of Washington at Seattle Case No. 2:17-cv-00467-RAJ, Filed: March 23, 2017.

Trial testimony on March 19, 2019, Deposition dated October 10, 2018, Rebuttal Expert Report dated
September 25, 2018, Initial Expert Report dated September 4, 2018 regarding economic issues related to

NERA Economic Consulting 5
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 14 of 23
Alan J. Cox

an alleged breach of a supply agreement for DRAM chips between SK Hynix America and Microsoft
Corporation.

PUBLICATIONS

David S. Almeling, et al., Disputed Issues in Awarding Unjust Enrichment Damages in Trade Secret
Cases, 19 Sedona Conf. J. 667 (2018).

“The Limitations of Analytical Approach to Reasonable Royalty,” published April 13, 2017 in Law360.
Dr. Cox offers a rebuttal to a previously published Law360 article, “Determining Reasonable Royalties
with Analytical Approach.” He provides a detailed counterargument explaining that the analytical
approach is inappropriate for the valuation of intellectual property and that it is especially ill-suited for
complex products.

“Using Citation Analysis to Value Patents,” published in Financier Worldwide Magazine January 2016
Issue.

“Misuse of Patent Citation Analysis in Finjan v. Blue Coat,” published October 7, 2015 in Law360. Dr.
Cox provides an overview of how to assess patent values using quantitive data on number of forward
citations received by a patent.

Article, “Off the Wagon,” published February 6, 2015 in Commercial Dispute Resolution magazine.
The article discusses the analysis used to calculate damages based on lost profits to Major Brands due to
both the alleged breach of contract by Diageo and tortious interference by the competing distributor.

“The Demise of Junk Science and the 25% Rule,” column published in JPLaw360, 29 July 2010, with
Stephen Rusek. It discusses the use of the so-called 25 Percent Rule which the writers point out has no
rational, scientific, or business basis. This lack of principal combined with the ad hoc manner in which
the purported rule is implemented can also give wildly unpredictable results.

“Three Cases Reshaping Patent Licensing Practice,” article published in Managing Intellectual
Property, 1 March 2010, with Dr. Elizabeth M. Bailey and Dr. Gregory K. Leonard.

“Compensatory Damages Issues in Patent Infringement Cases: A Handbook for Federal District Court
Judges.” Participation, with committee members, which included legal practitioners, trial judges,
damages experts, and academics, in the development of a handbook for trial courts to consult on
procedural practices that may be helpful in the management and adjudication of damages issues in
patent cases. 20 January 2010.

“2 Economists’ Take On i4i V. Microsoft,” column published in Law360, 23 November 2009, with Mario

Lopez, reviewing the damages raised in the CAFC’s hearings in the I4I case and the appropriate standards
for estimating damages in patent infringement cases.

NERA Economic Consulting 6
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 15 of 23
Alan J. Cox

PRESENTATIONS AND WORKING PAPERS

Panelist for Webinar TCL v. Ericsson FRAND Decision: Legal Implications LIVE Webcast, September
07, 2018, The Knowledge Group, LLC.

Panelist, “Settling Trade Secret Disputes,” webinar hosted by the Intellectual Property Owners
Association IP Chat Channel on January 30, 2018. Joining Dr. Cox were Victoria Cundiff of Paul
Hastings and Barbara Reeves, mediator and arbitrator at JAMS.

Dr. Cox led a panel discussion on “Reasonable Royalty in FRAND” at the 2017 National Technology
Law Conference in Taipei, Taiwan. The conference, presented by the National Chiao Tung University
School of Law, was held on 25-26 October 2017.

October 13, 2017, invited speaker at the 6" Annual US-China Intellectual Property Summit co-hosted by
Loyola Law School, The Berkeley Center for Law and Technology, and China Renmin University IP
Academy. Dr. Cox spoke on “New Trends in IP Litigation, Courts, and Enforcement.”

Dr. Cox addressed a conference on “Economics in IP and IP in Economics” held at Renmin University
in Beijing on 14-15 July 2016. He discussed issues on the appropriate calculation of damages in IP
matters and related issues in antitrust. Dr. Cox also appeared as an expert invited by the USPTO and
met with the judges of the Jiangsu and Guangdong High Courts.

Panelist at a video webcast titled “Preparing for an Exit: Private Company Valuation,” hosted by Expert
Webcast on April 28, 2016. Dr. Cox discussed techniques and considerations in the valuation of
Intellectual Property.

Invited speaker at the Eighth Annual International Legal Alliance Summit & Awards, organized by
Leaders League, in New York City on June 24, 2015. Dr. Cox participated in an expert insights session
entitled “International IP Trends: Litigation & Prosecution, IP Wars.”

July 22, 2015, Panelist on “Meeting the Challenge of Patent Valuation” at the CPIP’s Summer Institute
in Patent Law, Beaver Creek CO, sponsored by Center for the Protection of Intellectual Property,
George Mason University School of Law.

Keynote Speaker, at the 2014 International Symposium on Damages for Patent Infringement, hosted by
the Taiwan Intellectual Property Training Academy (TIPA): Taipei, Taiwan on October 24, 2014. Dr.
Cox presented “Determining Patent Damages: Lessons and Challenges from the US” and served as a
panelist in a session entitled “Damage Calculation of Patent Infringement in Taiwan: Observations on
Development in Recent Years.”

Program Co-chair, “Litigating Patent Damages: Strategic Issues for Proving and Refuting Damages
Claims,” hosted by Law Seminars International, San Francisco May 29-30, 2014. Dr. Cox also took part
on a panel and discussed issues raised in CMU v. Marvell: Foreign Sales and the use of the Analytical
Method as an alternative to the Hypothetical Negotiation, including products made and sold outside the
U.S. in the royalty base.

NERA Economic Consulting 7
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 16 of 23
Alan J. Cox

“Intangibles: The Challenge of Understanding Value Creation within Multinational Enterprises.” In this
NERA seminar, held in Paris on 12 December 2013, Dr. Cox and NERA colleagues, Dr. Emmanuel
Llinares and Vice President Sébastien Gonnet discussed how to identify and map intangibles within
multinational enterprises (MNEs), and presented the economic framework for intangibles valuation.

Presentation to Gibson Dunn & Crutcher, LLP titled “Determining Whether a Stock (or Stocks) Traded
Efficiently and the Deutsche Bank Decision,” in San Francisco on December 4, 2013. Discussed issues
involved in Securities 10b5 cases as they relate to efficient markets and explored the US District Court’s
interesting decision in Deutsch Bank.

Presentation to Latham & Watkins, LLP titled “Determining Whether a Stock (or Stocks) Traded
Efficiently,” in San Francisco on October 15, 2013.

Participation, in Economics Analysis of Business Disputes, seminar hosted by NERA in Tokyo on July
19, 2013. Dr. Cox and Economists from NERA’s Japan and US offices examined recent economic
analyses in complex business disputes and litigation in Japan and the United States. Dr. Cox presented
“Trends in Patent Litigation in the United States: Consequences for Global Companies.”

Presentation to Haynes and Boone, LLP titled “Patent Trolls or Patent Angels: Who are They and How
Do They Affect Innovation?” in Dallas, Texas on June 12, 2013.

Participation in the JP Strategy Summit: Enforcement, hosted by IGlobal Forum in Washington, DC on
29-30 May 2013. “Standard Essential Patents (SEPS) and Your Enforcement Strategy,” moderated by
NERA colleague, Dr. David Blackburn, and panelists Dr. Alan Cox, Paul Michel, retired Chief Judge of
the Federal Circuit and Laura Beth Miller of Brinks Hofer Gibson & Lion discussed the current SEPs
landscape in light of recent disputes among smartphone technology owners, the recent RAND decision
in the Microsoft v. Motorola case and trends in both federal courts and the US International Trade
Commission. Dr. Cox also took part on a panel entitled “International Enforcement: Globalization and
Your IP,” which covered intellectual property enforcement issues in China, India and Europe.

Dr. Cox was invited to be a panelist on the IPO IP Chat Channel webinar on “FRAND Determined:
Judge Robart’s Decision in “Microsoft v. Motorola/Google,” on May 9, 2013. Joining Dr. Cox were
William Coats of Greenberg Traurig and Sandy Block of IBM.

“Effective Responses to Patent Trolls: We Can Cross That Bridge.” Alan Cox and Bob Skitol of
Drinker Biddle were joined by Cynthia Bright, Esq. of Hewlett-Packard Company, Michelle Lee,
Director, USPTO Silicon Valley; and Fiona Scott Morton, Professor, Yale School of Management at
NERA/DrinkerBiddle hosted luncheon conference on May 8, 2013 in East Palo Alto. Dr. Cox discussed
effective responses to patent infringement claims and threats of such claims from patent assertion
entities.

Presentation to Winston & Strawn LLP titled “The Use of Comparable Licenses” with NERA colleague
Anne Gron, Ph.D. in Chicago on May 1, 2013.

NERA Economic Consulting 8
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 17 of 23
Alan J. Cox

Presentation to Steptoe & Johnson LLP titled “Rigorous Economic Basis for Calculating and Proving IP
Damages” in Washington, DC on April 12, 2013.

Dr. Cox was invited to address the course in “Intellectual Property Legal Practice” at Beijing University
School of Law on 3 March 2013. The course, managed by the Beijing office of King & Wood
Mallesons, is designed to enable students to master the basic theory and practices of intellectual property
law. Dr. Cox discussed issues of intellectual property valuation, damages assessment, and possible
anticompetitive uses of intellectual property incorporated into standards.

Participation, in the 2012 Cross-Border IPR Dispute Resolution Conference, hosted by ASCo: Seoul,
Korea on October 17-18, 2012. NERA sponsored this conference, where Dr. Cox led a master class
entitled “IPR Negotiation: Effective Calculation of Patent Damages and Negotiation Tactics.”

Presentation, a GIL 2012: The Global Community of Growth, Innovation and Leadership, hosted by the
GIL Community: San Jose, California. Dr. Cox gave a presentation on “Developments in IP Protection
in China” on September 12, 2012.

Presentation to Latham & Watkins, LLP titled “Current Use of Economic Analyses in Class
Certification in Securities Fraud Matters” with NERA colleague Stefan Boettrich in New York City on
January 17, 2012.

Participation in “The Lifecycle of a US ‘Class Action’ Lawsuit: What Chinese Companies Need to
Know,” hosted by Marsh: Beijing, China, November 1, 2011.

“Recent trends in US patent litigation and the impact on non-US companies” presentation at the 8"
Annual Asia-Pacific IP Forum in, Kowloon, Hong Kong on September 29, 2011.

“International Trends in Securities Fraud Litigation and the Impact on Chinese Companies,”
presentation with NERA colleague Mark Berenblut, hosted by the Hong Kong Society of Financial
Analysts on September 27, 2011 in Hong Kong. Dr. Cox discussed the economics of damages claims in
lawsuits alleging securities fraud by directors and officers of companies listed on the US and other stock
exchanges.

“Comparables: the use and misuse of benchmark royalty rates for patent damages,” hosted by Dewey
LeBeouf, San Francisco on July 12, 2011. Dr. Cox addressed the role of licenses and industry
benchmarks in the determination of reasonable royalties.

Panelist at the “Stanford IP Seminar for Intellectual Property Judges from The People’s Republic of
China,” hosted by Stanford Law School May 23-27, 2011. Dr. Cox and co-panelist, USDC for the
Northern District of California, Elizabeth D. Laporte, Magistrate Judge, discussed current United States
intellectual property law and patent damages.

NERA Economic Consulting 9
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 18 of 23
Alan J. Cox

“Licensing and Litigating Reasonable Royalties for the Patents in Technical Standards,” hosted by the
Austin Chapter of Licensing Executives Society (LES) on May 31, 2011. Dr. Cox discussed the
difficulties in defining a Fair, Reasonable, and Non-Discriminatory (FRAND) royalty, an issue that
often results in litigation.

“Implications of Recent Legal Developments on the Handling of Patent Cases in the Trial Court.” Dr.
Cox discussed the evolving standards in damages estimation at the patent litigation presentation to the
District Judicial Council for the Southern District of California on April 25, 2011 in Dana Point, CA.

“Unlocking Uniloc: Meeting the Court’s New Evidentiary Standards for Reasonable Royalties,” one of
a series of roundtable discussions hosted by NERA in San Francisco on March 3 and Palo Alto,
California on March 4, 2011.

Moderator, “Uniloc v. Microsoft: A Key New Ruling for Patent Damages,” expert analysis telebriefing
hosted by Law Seminars International on January 21, 2011.

Presentation to Allen and Overy LLP and to Ashurst LLP titled “The Simple Economics of Reasonable
Royalties for Patents Incorporated into a Technical Standard,” in London on December 6, 2010.

“Trends in Intellectual Property Protection and Antitrust Enforcement in China,” seminar hosted by
NERA in San Francisco on November 3, 2010.

Presentation at Foley & Lardner LLP’s “Eye on China Roundtable Series,” by Dr. Cox with Victor Xue,
Executive Vice-President, US-China Green Energy Council and Catherine Sun, Managing Partner,
Foley & Lardner Shanghai Offices, titled “IP Enforcement in China 2010: Myth or Reality?” given in
Palo Alto on November 1, 2010.

Silicon Valley Chapter of Licensing Executives Society, Panelist, “Licensing and Litigating Reasonable
Royalties for the Patents in Technical Standards,” September 22, 2010.

“Tips for Determining ‘Reasonable’ Royalties: The impact of recent case law on the economic analysis.”
Presentations at conference on “Legal Issues in Software Development,” sponsored by Law Seminars
International on June 16, 2010, in Seattle, WA.

Presentation to ZTE Corporation on June 4, 2010 in Shenzhen, China on patent infringement damage
calculations in the United States.

Presentation to the Supreme People’s Court of the People’s Republic of China, including Chief Justice
Kong Xiangiun, on May 26, 2010. Dr. Cox, together with NERA colleague, Dr. Fei Deng, discussed the
methods used in the United States to calculate damages in patent, trade secret, and trademark
infringement litigation. They also discussed antitrust issues related to intellectual property.

“Infringement Decisions and Judgments: Important Lessons from High Profile Cases,” presented at the

274 Annual Anti-Monopoly & Competition Law Summit held May 25-27 in Beijing. Dr. Cox discussed
the differing treatment of Jntel in jurisdictions around the world.

NERA Economic Consulting 10
Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 19 of 23
Alan J. Cox

Panelist, “Trade Secret Remedies—Getting Creative,” one-hour webinar hosted by the Intellectual
Property Owners Association IP Chat Channel on April 1, 2010.

“Using Economics to Accurately Valuate IP,” presentation with colleagues, Stephen Rusek and Dr.
Mario Lopez, given at the Fenwick & West LLP Mountain View office on February 25, 2010.

“Damage Quantification in Patent Litigation: Putting the ‘Reasonable’ in Reasonable Royalty Rate
Determinations,” seminar hosted by NERA in Toronto, Canada on December 9, 2009. Dr. Cox and

colleague, Mark Berenblut discussed patent valuation and reasonable royalties.

“Groundhog Day: Recurring Themes on Reasonable Royalties in Recent IP Damage Cases,” NERA
working paper, December 7, 2009, with colleagues Dr. Elizabeth M. Bailey and Dr. Gregory K. Leonard.

NERA Economic Consulting 11
a

~ ANA ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-3

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@arnoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@amoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD., formerly known as SINCO ELECTRONICS
(DONGGUAN) CO., LTD., LIEW YEW SOON
aka, MARK LIEW, NG CHER YONG. aka CY NG,
and MUI LIANG TJOA aka ML TJOA

Filed 09/15/21 Page 20 of 23

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
Jeffrey Wang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYork@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,

Plaintiff,
vs.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka
MARK LIEW (an individual),

Defendants.

 

 

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

DEFENDANTS’ REVISED OBJECTIONS
TO PLAINTIFF’S WITNESS LIST
Judge: Honorable Edward M. Chen

Trial: | November 1, 2021

 

 

 

DEFS’ REV. OBJECTIONS TO PLAINTIFF’S WITNESS LIST

NO. 3:17-CV-05517-EMC

 
a

~ ANA ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 21 of 23

Defendants hereby provide their revised objections to Plaintiff SinCo Technologies Pte.
Ltd.’s Trial Witness List exchanged on September 8, 2021. These objections are preliminary only
and Defendants reserve their rights to assert any additional objections, and to supplement these

objections with additional facts and authority.

GUANGLEI ZHANG. Defendants object to Zhang’s testimony at trial for any purpose.
Zhang is a Chinese attorney of Plaintiff, Bryan Lim, and/or potentially other persons aligned with
Plaintiff. Defendants object to his testimony on the following grounds:

1. Failure to Disclose under Rule 26. Zhang was never disclosed as a potential witness in
any version of Plaintiff's Rule 26 disclosures. See Ex. A (Plaintiff's Initial Disclosures
dated 11-05-2018) and Ex. B (Plaintiff's Amended Disclosures dated 04-10-2019). Both
of these documents were served after Zhang’s Declaration dated in March 2018, that is
cited in Plaintiff's Witness List as the basis of Zhang’s testimony. Because Plaintiff did
not disclose Zhang in its Rule 26 disclosures, Defendants neither noticed his deposition
nor included exhibits in its exchanged exhibit list that could counter his proffered
testimony. As such, Defendants will be prejudiced by Plaintiff's decision to list Zhang
as a witness for the first time a matter of weeks before trial. Accordingly, he should be
excluded for these reasons. This is precisely the position that Plaintiffs took when
Defendants served amended Rule 26 disclosures in May 2020 and Plaintiff responded
with an immediate threat to file a motion to strike and to seek sanctions. See Ex. C
(Email from Lael Andara of 5/21/2020) (providing citations and admonishing
Defendants that: “Parties must understand that they will pay a price for failure to comply
strictly with scheduling and other orders, and that failure to do so may properly support
severe sanctions and exclusions of evidence.”). Plaintiff reaffirmed that position during
pretrial meet and confer communications. See Ex. D (Plaintiff's Letter of 9/1/2021)
(“SINCO will be seeking to exclude witnesses identified in Defendants’ Amended Initial

Disclosures dated May 21, 2020, submitted 133 days after the close of discovery).

1
DEFS’ REV. OBJECTIONS TO PLAINTIFF’S WITNESS LIST NO. 3:17-CV-05517-EMC

 
a

~ ANA ws

10
11
12
13
14
15
16
17
18

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 22 of 23

Plaintiff's attempt to add Zhang as a witness now contradicts that position entirely;
worse yet, it does so on the eve of trial rather than a year and half in advance, at which
time SinCo took its hardline position on the identification of witnesses in Rule 26

disclosures.

. Lack of Personal Knowledge / Relevance / Undue Prejudice / MIL No. 2

(Trademark Proceedings). Defendants further object to Zhang’s testimony on the
grounds that he lacks personal knowledge of any relevant subject matter and that his
testimony would be unduly prejudicial. Based on his Declaration, the principal subject
matter on which he would testify is his representation and advocacy for SinCo in
Chinese trademark proceedings. See generally Defendants’ Motion in Limine No. 2
regarding Trademark Proceedings. These proceeding are irrelevant or, at least unduly
prejudicial and this is especially true for Zhang’s testimony concerning his advocacy for
Plaintiff in those proceedings, as Zhang would improperly act as an advocate for

Plaintiff on the witness stand.

MIRIAM PATON. Defendants object to Paton’s testimony at trial for any purpose. Paton

is a “Canadian” trademark agent whose signature was used improperly on a trademark application

filed by XingKe’s former Chinese trademark agent (resulting in a lawsuit by XingKe against the

19
20
21
22
23
24
25
26
27
28

trademark agent). See generally Defendants’ Motion in Limine No. 2 regarding Trademark
Proceedings. Defendants specifically object to her testimony on the following grounds:

1. Failure to Disclose under Rule 26. Like Zhang, Paton was never disclosed as a

 

 

potential witness in any version of Plaintiff's Rule 26 disclosures. See citations re:
Zhang. She too first submitted a Declaration for Plaintiff in TTAB proceedings in
October 2018, but was thereafter never disclosed as a trial witness. For the same reasons

cited above, she must be excluded.

. Lack of Personal Knowledge / Relevance / Undue Prejudice / MIL No. 2

(Trademark Proceedings). Defendants further object to Paton’s testimony on the

2

DEFS’ REV. OBJECTIONS TO PLAINTIFF’S WITNESS LIST NO. 3:17-CV-05517-EMC

 
a

~ ANA ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-3 Filed 09/15/21 Page 23 of 23

grounds that she lacks personal knowledge of any relevant subject matter and that his
testimony would be unduly prejudicial. Again, the only matter on which she could
possibly testify is a sideshow and is unduly prejudicial. See generally Defendants’
Motion in Limine No. 2 regarding Trademark Proceedings. It does not go to the merits

of infringement and is a blatant attempt to inflame the jury based on a tangential issue.

YUNYI CHEN. Defendants object to Chen’s testimony at trial for any purpose. Chen is a
former legal representative of Jinlong Machinery & Electronics, Co. Ltd. (XingKe’s parent). He is
not subject to a subpoena, was never disclosed as witness in this case by Plaintiff (see Plaintiff's
Disclosures cited above), and was not deposed. Further, for the avoidance of doubt, Defendants
clarify that he was never an employee of XingKe and is not being provided as trial witness by

XingKe.

XU SHUGONG. For the avoidance of doubt, Defendants clarify that Xu Shugong is no

longer an employee of XingKe and is not being provided as trial witness by XingKe.

Dated: September 14, 2021. ARNOLD & PORTER KAYE SCHOLER LLP

By: /s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD., formerly known as SINCO
ELECTRONICS (DONGGUAN) CO., LTD.,
LIEW YEW SOON aka, MARK LIEW, NG
CHER YONG. aka CY NG, and MUI LIANG
TJOA aka ML TJOA

3
DEFS’ REV. OBJECTIONS TO PLAINTIFF’S WITNESS LIST NO. 3:17-CV-05517-EMC

 
